Case 3:11-cv-05479-PGS-LHG Document 629 Filed 10/28/19 Page 1 of 2 PagelD: 12010

TOMPKINS, McGUIRE, WACHENFELD & BARRY, LLP

Counselors at Law
3 BECKER FARM ROAD, SUITE 402
ROSELAND, NEW JERSEY 07068-1726

Roseland (973) 622-3000
New York (212) 714-1720

Brian M. English FAX (973)623-7780 Direct Line (973) 623-7491
Partner www.tompkinsmcguire. com benglish@tompkinsmcguire.com
October 28, 2019

Via Lawyers Service and ECF

Hon. Lois H. Goodman, U.S.M.J.
United States District Court

District of New Jersey

Clarkson S. Fisher Federal Building &
U.S. Courthouse

402 East State Street

Trenton, New Jersey 08608

RE: Jn Re Effexor XR Antitrust Litigation
Master Docket No.: 11-5479 (PGS)(LHG)

Dear Judge Goodman:

This firm is co-counsel with Kirkland & Ellis LLP for Defendants Teva Pharmaceutical
Industries Ltd. and Teva Pharmaceuticals USA, Inc. (“Teva”) in the above-referenced
consolidated cases, in which Teva’s motion to permanently seal the Special Discovery Master’s
September 13, 2019 Decision and Order (DE No. 619) is returnable before Your Honor on
November 4, 2019.

For the convenience of the Court, enclosed please find copies of Teva’s Reply Brief in
support of the motion to seal and a Certification of Service, which have been electronically filed
with the Court Clerk.

We thank the Court for your consideration of this matter.
Case 3:11-cv-05479-PGS-LHG Document 629 Filed 10/28/19 Page 2 of 2 PagelD: 12011

TOMPKINS, McGUIRE, WACHENFELD & BARRY

Page 2

Respectfully submitted,

JEW, Om

Brian M. English
FOR TOMPKINS, McGUIRE, WACHENFELD & BARRY

cc: All Counsel (Via ECF, w/o enclosures)
